          Case 1:18-cv-02387-APM Document 3 Filed 12/04/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

-------------------------------------                    X
                                                         :
                                                         :
JOSEPH MICHAEL ARPAIO
                                                         :
                                                         :
                              Plaintiff,
                                                         : Case No. No. 1:18-cv-02387-APM
v.                                                       :
                                                         :
                                                         :
MICHELLE COTTLE, et al.                                  :
                                                         :
                              Defendant.                 :
                                                         :
-------------------------------------                    X

                        NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE, Jay Ward Brown, undersigned counsel with Ballard Spahr

LLP, hereby enters his appearance as counsel in this civil action on behalf of Defendants

Michelle Cottle and The New York Times Company, incorrectly sued herein as “New York

Times.” Any and all further correspondence directed to this entity regarding this civil action,

and any pleadings or other filings, may be served on undersigned counsel at the address below.


Dated: December 4, 2018                              Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                                       /s/ Jay Ward Brown
                                                     Jay Ward Brown (D.C. Bar No. 437686)
                                                     1909 K. Street, NW, 12th Floor
                                                     Washington, D.C. 20006-1157
                                                     Telephone: (202) 508-1136
                                                     Facsimile: (202) 661-2299
                                                     brownjay@ballardspahr.com

                                                     Attorneys for Defendants
          Case 1:18-cv-02387-APM Document 3 Filed 12/04/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, a true and correct copy of the

foregoing NOTICE OF APPEARANCE OF COUNSEL was filed with the Court through the

electronic filing system, which will automatically serve electronic notice of the same on all

counsel of record.



                                                 /s/ Jay Ward Brown
                                                  Jay Ward Brown
